COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NOS. 
2-02-414-CR
        
2-02-415-CR
 
RICHARD DOUGLAS SPRUELL                                                APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM THE 
297TH DISTRICT COURT OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        Appellant Richard Douglas Spruell pled guilty to two charges of robbery 
causing bodily injury.  The trial court sentenced appellant to eight years’ 
confinement on each charge, to be served concurrently.  In a single point on 
appeal, appellant claims that the trial court abused its discretion in sentencing 
him because it did not take into account that he had been drinking alcohol when 
he committed both robberies.
        Appellant did not object to his sentence at trial or in a motion for new 
trial, and he does not complain on appeal that it is void.  Accordingly, he has 
failed to preserve this issue for review.  See Tex. R. App. P. 33.1(a)(1); Mercado 
v. State, 718 S.W.2d 291, 296 (Tex. Crim. App. 1986); see also Heath v. 
State, 817 S.W.2d 335, 336 (Tex. Crim. App. 1991) (holding that “a defect 
which renders a sentence void may be raised at any time”), overruled on other 
grounds by Ex parte Williams, 65 S.W.3d 656 (Tex. Crim. App. 2001).  We 
overrule appellant’s sole point and affirm the trial court’s judgments. 

                                                                  PER CURIAM
 
PANEL F:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  October 23, 2003